DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 30, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 21, and 22, it is unclear what is intended to be encompassed by the combination of limitations “wherein the air conditioning compressor can be coupled in controllable engagement to the first motor generator and the internal combustion engine”, “wherein in a first operation the first motor generator is controllably engaged to and powered by the internal combustion engine to recharge the rechargeable battery and the air conditioning compressor is decoupled from the first motor generator”, and “wherein in a second operation the air conditioning compressor is 
In order to perform an operation in which the compressor is controllably engaged to and powered by the first motor generator, they must be coupled. However, as currently recited, the air conditioning compressor “can” be coupled, instead of necessarily being coupled. It is therefore unclear, as recited, whether the coupling of the air conditioning compressor is an intended use, which a system must be capable of performing, or whether the air conditioning compressor must actually be coupled to the other elements.
As best understood by the examiner in light of the specification, and as confirmed in the interview of December 17, 2020 and documented in the associated interview summary, it appears the applicant intends to recite that the air conditioning compressor IS coupled to the first motor generator and the internal combustion engine, and the recitations of “decoupled” are intended to recite that the various elements are disengaged from each other, not fully decoupled. Therefore, throughout the claims, any recitation that elements are “decoupled” will be interpreted as those elements are disengaged, but still physically coupled such that they can be engaged with each other.
Claims 14 and 16 each recites the limitation "the first threshold value" in a second threshold value greater than the first threshold value.  There is insufficient antecedent basis for this limitation in the claim.
Although claims 13 and 15 each recite a first threshold value, claims 14 and 16 do not depend upon either claim 13 or claim 15, but instead each depend upon claim 12. Therefore, there is insufficient antecedent basis for the term “the first threshold value” in claims 14 and 16.
Regarding claim 23, it is unclear what is intended to be encompassed by the limitation “wherein a first threshold for the state-of-charge value and a second threshold for the state-of-charge value are 
As recited, it appears this may be intended to mean that the first threshold value and second threshold value are dynamic; that they can change according to operating conditions. However, as disclosed in the originally filed application, although it appears that the thresholds may be the same, what the thresholds are does not appear to vary in response to operating conditions. Therefore, because the claims are intended to be read in light of the specification, it is unclear what the intended scope of the limitation is.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 12-21, and 23 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Severinsky et al (US Patent Application Publication No. 2001/0039230, previously of record).
Regarding claim 1, Severinsky discloses a system, comprising:
an internal combustion engine (engine 40, see figure 4 and paragraph [0143]), an air conditioning compressor (310, see figure 16), and a first motor generator of a vehicle (traction motor 25, 
a rechargeable battery (battery bank 22, see figure 4) coupled to the first motor generator;
wherein the internal combustion engine is operable to propel the vehicle (when operating in highway cruising or acceleration modes, see figures 8c and 8d) and the internal combustion engine is operable to selectively power the first motor generator (see figure 8b; the motor generator is how the battery is charged);
wherein the air conditioning compressor is coupled in controllable engagement to the first motor generator and the internal combustion engine (coupling to the engine is both thermal via the engine cooling system and heat exchanger 306, and electrical via the battery bank, see figure 16; the engagement is explicitly controllable via a clutch, when using the same motor generator as powers other ancillaries, see paragraph [0305]); and
wherein in a first operation the motor generator is controllably engaged to and powered by the internal combustion engine to recharge the rechargeable battery (low speed operation and battery charging when there is no air conditioning demand, mode II, see figure 8b) and the air conditioning compressor is decoupled from the first motor generator (“decoupled” in the sense of not being powered or operated by), and wherein in a second operation the air conditioning compressor is controllably engaged to and powered by the first motor generator and the internal combustion engine is decoupled from the first motor generator (Mode I, electric car, see figure 8(a), with air conditioning demand, engagement is indirect via battery).

Regarding claim 3, the internal combustion engine, the air conditioning compressor, and the first motor generator are disposed on the vehicle (because all components of the vehicle are disposed on or in the vehicle, because they are part of it.

a controller of the vehicle (microprocessor controller 48, see figure 4) comprising:
a vehicle state circuit structured to determine a vehicle operating condition value and a state-of-charge value of the rechargeable battery, and
a coupling determination circuit (programmed section of controller; see paragraph [0013] of the instant application for examples of what a circuit may be) structured to provide an internal combustion engine-first motor generator coupling command in response to the vehicle operating condition value (operator commands and motor speed are all operating condition values, see figure 4) and the state-of-charge value (battery charge, see “data input” section of inputs to microprocessor 48 in figure 4),
wherein, in response to the internal combustion engine-first motor generator coupling command being provided as coupled, the internal combustion engine powers the first motor generator.

Regarding claims 13 and 15, the coupling determination circuit of Severinsky is structured to provide the internal combustion engine-first motor generator coupling command as coupled in response to the vehicle operating condition value indicating the engine is operating and the state-of-charge value being below a first threshold value (operating in Mode II, low speed operation and battery charging, see figure 8b and flowchart in figure 9, which enters mode II in step 135 in response to the BSC or Battery State of Charge below a first threshold value, 70%, in step 110, and below a second threshold value, 75%, in step 120, and the engine running in step 125).

Regarding claims 14 and 16, the coupling determination circuit of Severinsky et al is structured to provide the internal combustion engine-first motor generator coupling command as decoupled in response to the vehicle operating condition value indicating that the internal combustion engine is operating (which includes propelling the vehicle; RL, or road load, is a vehicle operating condition value, 

Regarding claim 17, the coupling determination circuit of Severinsky et al is structured to provide the internal combustion engine-first motor generator coupling command as coupled in response to the vehicle operating condition value indicating the internal combustion engine is idling and the state-of-charge value being below a first threshold value (operating mode II, battery charging, see figure 8b; see also steps 100 for the engine status and 120 for battery state of charge in figure 9).

Regarding claim 18, the coupling determination circuit of Severinsky is structured to provide the internal combustion engine-first motor generator coupling command as decoupled in response to the vehicle operating condition value indicating the internal combustion engine is idling (a sufficiently low road load, see figure 9 and paragraph [0196]) and the state-of-charge value being below a second threshold value that is greater than the first threshold value (mode I, electric mode, battery state of charge is greater than 50%, see step 110), and
wherein, in response to the internal combustion engine-first motor generator coupling command being provided as decoupled, the internal combustion engine-first motor generator coupling command being provided as decoupled, the internal combustion engine does not power the first motor generator.


Regarding claim 19, the system of Severinsky further comprises:
a controller (microprocessor 48, see figure 4) of the vehicle, comprising:

wherein, in response to the internal combustion engine-first motor generator coupling command being provided as coupled, the internal combustion engine powers the first motor generator, and
in response to the air conditioning compressor-first motor generator coupling command being provided as decoupled, the first motor generator does not power the air conditioning compressor.

Regarding claim 20, the vehicle state circuit of Severinsky is structured to determine a state-of charge value of the rechargeable battery (as for each of steps 110, 120, 130 in figure 9), and the coupling determination circuit is structured to provide the internal combustion engine-first motor generator coupling command in response to the state-of-charge value (see figure 9).
It is noted that Severinsky does not explicitly state that the coupling determination circuit is structured to provide the air conditioning compressor-first motor generator coupling command further in response to the state-of-charge value.
However, Severinsky does disclose an operating mode in which only the electric motor is propelling the vehicle, and additional loads are not deliberately addressed (emergency mode), which is entered if and only if the battery state of charge is sufficiently low to be problematic (see step 177 and “enter mode III” in figure 8, in combination with figures 8a-8d).


Regarding claim 21, Severinsky discloses a system comprising:
an internal combustion engine (engine 40, see figure 4 and paragraph [0143]), an air conditioning compressor (310, see figure 16), and a first motor generator (traction motor 25, see figure 4 and paragraph [0143]) of a vehicle;
a rechargeable battery (battery bank 22, see figure 4) coupled to the first motor generator;
wherein the internal combustion engine is operable to propel the vehicle (in mode IV, highway cruising, and mode V, acceleration/passing/hill climb, see figures 8c and 8d) and the internal combustion engine is also operable to selectively power the first motor generator to recharge the rechargeable battery (in mode II, low speed operation and battery charging, see 8b);
wherein the air conditioning compressor can be coupled in controllable engagement to the first motor generator and the internal combustion engine (indirectly via battery bank, the compressor is electrically coupled and can be switched on and off, and therefore is in controllable engagement); and
a controller of the vehicle (microprocessor 48, see figure 4) comprising:
a vehicle state circuit (programmed section of controller) structured to determine a vehicle operating condition value (such as road load, used in multiple steps in figure 9 and abbreviated RL); and
a coupling determination circuit (programmed section of controller) structured to provide the internal combustion engine first motor generator coupling command as coupled and the air conditioning compressor first motor generator coupling command as decoupled (when there is no air conditioning demand) in response to the vehicle operating condition value indicating that the internal combustion 

Regarding claim 23, Severinsky discloses the system to further comprise:
a controller of the vehicle (48, see figure 4) comprising:
a vehicle state circuit structured to determine a vehicle operating condition value and a state-of-charge value of the rechargeable battery; and
a coupling determination circuit structured to provide an internal combustion engine first-motor generator coupling command in response to the vehicle operating condition value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best understood by the examiner in view of the indefiniteness of the claims, claims 2 and 12-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Severinsky et al (US Patent Application Publication No. 2001/0039230, previously of record).

Regarding claim 2, Severinsky discloses a system, comprising:
an internal combustion engine (engine 40, see figure 4 and paragraph [0143]), an air conditioning compressor (310, see figure 16), a first motor generator (traction motor 25, see figure 4 and paragraph [0143]), and a second motor generator (312, see figure 16 and paragraph [0304]) of a vehicle;
a rechargeable battery (battery bank 22, see figure 4) coupled to the first motor generator and the second motor generator;

wherein the air conditioning compressor is coupled in controllable engagement to the first motor generator (in an indirect electrical coupling) and the internal combustion engine, and to the second motor generator (see figure 16 and paragraph [0304]);
wherein the first motor generator of the vehicle has a first side and a second side opposite to the first side, the internal combustion engine is positioned on the first side of the first motor generator, the air conditioning compressor is positioned on the second side of the first motor generator, the second motor generator is positioned on a side of the air conditioning compressor opposite of the first motor generator; and
wherein in a first operation the first motor generator is controllably engaged to and powered by the internal combustion engine to recharge the rechargeable battery and the air conditioning compressor is disengaged from the first motor generator (battery charging mode without air conditioning demand, see figure 8 (b)), in a second operation the air conditioning compressor is controllably engaged with and powered by the first motor generator and the internal combustion engine is not engaged with the first motor generator (electric car mode, see figure 8a, when there is air conditioning demand), and in a third operation the air conditioning compressor is controllably engaged with and powered by the second motor generator (any mode in which there is air conditioning demand).
It is noted that Severinsky does not disclose the relative positions of the compressor to the motor generators and internal combustion engine.
However, there is a finite range of possible relative positions of the compressor, internal combustion engine, and motor generator and there is a reasonable expectation of success with any of them.






Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Severinsky et al (US Patent Application Publication No. 2001/0039230, previously of record) in view of Zeigler et al (US Patent Application Publication No. 2013/0047648, previously of record).
Regarding claim 22, Severinsky discloses a controller (48, see figure 4) of the vehicle comprising:
a vehicle state circuit (programmed section of the controller); and
a coupling determination circuit (programmed section of the controller).
It is noted that Severinsky does not disclose the vehicle state circuit to be structured to determine a hotel power connection value, and therefore also does not determine the internal combustion engine-first motor generator coupling command as decoupled and air conditioning compressor-first motor generator command as coupled in response to the hotel power connection value indicating that hotel power is connected.
However, Zeigler et al. discloses a vehicle with a vehicle state circuit that is part of a vehicle controller (intelligent controller, see figure 4, circuit is programmed section of controller) that is structured to determine a hotel power connection value (shore power, see paragraph [0010]), and a coupling determination circuit structured to provide an internal combustion engine-first motor generator coupling as decoupled (because when using shore power, the internal combustion engine is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure the controller of Severinsky to have a coupling determination circuit structured to provide a decoupled command for the internal combustion engine-first motor generator coupling command and an air conditioning compressor-first motor generator coupling command that is coupled in the system of Severinsky, as is disclosed by Zeigler, in order to take advantage of the ability of the air conditioning system of Zeigler to run from shore or hotel power, thereby avoiding the waste of running the engine to run the air conditioning while parked.

Response to Arguments
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is stated on page 10 that the amendments are “to maintain consistency with amended claim 1, and to improve form and consistency”. The examiner notes that claims 14 and 16 have each been amended so as to reverse the meaning of a limitation, and this does not appear to be consistent with the prosecution history of the instant application.
It is argued on page 10 that the objections to the specification and figures has been rendered moot. This is correct, and the objections have not been maintained.
It is argued on page 10 that the claims have been amended to overcome the rejections under 35 USC 112.

It is argued on page 10 that neither Severinsky nor Mohrmann teaches some 11 lines of claim limitations.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In other words, the length of claim language quoted renders unclear what limitation(s) the applicant believes to not be met by the reference applied.
It is argued on page 11 that Severinsky does not disclose or teach an air conditioning compressor that “can be coupled in controllable engagement to a motor generator and the engine”.
As detailed above in the rejection as indefinite due to lack of clarity, the phrase “can be coupled” does not require the compressor to be actually coupled to be met. Furthermore, “coupled” is not the same as “directly coupled”, and “coupled” without a modifier encompasses several varieties of coupling, including at least mechanical, electrical, and thermal coupling. Furthermore, similar to “can be coupled”, the word “operable” means “it is possible to operate”, which is not the same in scope as “configured to” or “structured to”. Finally, because the claims do include language which clearly and specifically requires particular programming of the controller, such as “structured to”, the contrast with “can be” and ‘operable” language makes it appear that it is intended that the examiner interpret these limitations broadly, such that the system only need be capable of performing the recited task.
Therefore, the argument is unpersuasive.

Again, the applicant’s attention is respectfully called to the words “can be” and ‘operable”. The argument does not become more persuasive upon repetition. 
It is argued on page 11 that Mohrmann is directed to a hybrid compressor with an engine driven compressor and a motor driven compressor in a common housing.
The applicant has not recited any particular type of compressor in the claims. The applicant has only recited that the compressor “can be coupled in controllable engagement”. The claims do not even recite that the compressor must be actually coupled at all, and do not specify what kind of coupling. Furthermore, Mohrmann is not relied upon in the above rejection. For all of these reasons, the argument is unpersuasive.
It is argued on page 12 that the second motor of Severinsky is a starting motor for the engine and not the second motor generator of claim 2. However, as detailed above, “coupled” does not indicate what kind of coupling. Additionally, the applicant’s attention is respectfully called to paragraph [0196], which explicitly states that the starting motor 21 is operated as a generator. Therefore, the argument is unpersuasive.
It is argued on page 12 regarding claim 21 that “starter motor 21 is not a motor-generator and cannot be controllably engaged to the air conditioning compressor”.
The applicant is, again, respectfully reminded that a recitation that something CAN happen does not mean that it WILL happen. Furthermore, the disclosure of additional elements or abilities does not preclude the disclosed structure from reading on the claims. Therefore, the argument is unpersuasive.
It is argued on page 12 that claims 3, 13-20, and 22-23 are allowable as depending upon allowable claims. Because claim 1 is not allowable, the argument is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763